TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 14, 2020



                                      NO. 03-19-00537-CV


                             Frederick-Omoyuma Silver, Appellant

                                                  v.

        State of Texas; Texas Department of Transportation; Officer R. Perez, Jr.;
             Officer C. Ortiz; Officer E.G. San Miguel; Officers John Doe 1-5;
 Alanis Wrecker Service Inc.; Alejandro L. Alanis; Ur VMS Vehicle Storage Facility; and
                      Mission Wrecker Service, S.A., Inc., Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on July 22, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s interlocutory order. Therefore, the Court affirms the trial court’s interlocutory

order. No costs of appeal shall be assessed in this Court or in the court below.